IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. WR-75,972-02


                            EX PARTE JACOB BARRON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 06-6548-C IN THE 106TH DISTRICT COURT
                              FROM DAWSON COUNTY


        Per curiam.

                                             OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of engaging in

organized criminal activity and sentenced to ten years’ imprisonment. He did not appeal his

conviction.

        Applicant alleges an illegal cumulation order and ineffective assistance of counsel for giving

bad advice about an appeal and not perfecting appeal.

        The trial court has determined that applicant is entitled to relief. After remand, it is clear from
                                                                                                     2

the record that counsel was ineffective for not objecting to the cumulation order in this case. Relief

is granted. The judgment in Cause No. 06-6548-C in the 106th District Court of Dawson County is

reformed to delete the order requiring the sentence to be served consecutively. All other relief is

denied.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 18, 2014
Do not publish